The defendant, age nineteen, pleaded guilty to two counts of burglary and thirteen counts of breaking and entering with criminal intent and was sentenced to the Connecticut reformatory for an indefinite term upon each count, to run concurrently. The maximum penalty for burglary is twenty years. General Statutes § 53-68. The maximum penalty for breaking and entering with criminal intent is four years. General Statutes § 53-76. The effective commitment by the trial court was not more than five years, with a basic minimum of fifteen months on good behavior.
The defendant, from August to October, 1965, together with some juveniles, broke into five places, including three stores (one twice), a cabin and a home in Wallingford. They took cash varying from $4 to $80, merchandise, cigarettes and liquor. During the period from June 12, 1965, to October 1, 1965, the defendant and a codefendant broke into three places, including one store twice, a gasoline station, and a home in Wallingford. Entrance to the stores was made by removing the hinges from the rear door. They took cash varying from $25 to $69, cigarettes and liquor. From October 3, 1965, to October 27, 1965, the defendant and a codefendant broke into five places, including four stores (one twice) and one distributor's warehouse, all in Wallingford, taking cash ranging from $25 to $480, cigarettes and beer. The police picked up a juvenile who implicated the defendant. *Page 43 
The defendant was originally arrested on October 6, 1965. He was then arrested on October 28, 1965, for the subsequent breaks, all committed after his previous arrest. As a juvenile, the defendant was involved with three others in breaking and entering with criminal intent. On July 25, 1965, he was convicted of tampering with a motor vehicle and paid a fine of $15. The presentence investigation report reveals that the defendant has a high intelligence quotient. The report concludes that the offenses remain largely unexplained, but conflict between father and son may be a contributing factor, with lack of parental supervision. The court in sentencing noted that there were a large number of offenses and that the defendant did not learn from his past experiences.
In reviewing a sentence, the opinion of the trial judge deserves great weight and careful consideration.State v. Hackley, 21 Conn. Sup. 412, 414. Because the defendant had clearly shown a disinclination, in previous offenses and conduct, to adjust himself and become a law-abiding citizen, the trial judge properly concluded that some confinement was necessary to impress the offender with the seriousness of his past conduct, and as the beginning of any hopeful rehabilitation.
   The sentence as imposed is not arbitrary or unfair and must stand.
PALMER, HEALEY and BARBER, JS., participated in this decision.